Citation Nr: 1035101	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
lumbar strain prior to September 1, 2009, and an initial rating 
higher than 20 percent thereafter.

2.  Entitlement to an initial compensable rating for migraine 
headaches prior to July 3, 2006, and an initial rating higher 30 
percent thereafter.

3.  Entitlement to an initial compensable disability rating for 
residuals of stress fractures of the bilateral lower extremity.

4.  Entitlement to an initial compensable rating for urinary 
tract infections prior to July 3, 2006, and initial rating higher 
than 30 percent thereafter.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a January 2005 rating decision, the RO granted the Veteran's 
claims of entitlement to service connection for migraine 
headaches and urinary tract infections; noncompensable disability 
evaluations were assigned, effective December 21, 2003.  In March 
2005, the RO granted the Veteran's claims of entitlement to 
service connection for lumbar strain and residuals of stress 
fractures of the bilateral lower extremity; a 10 percent 
disability evaluation was assigned for the lumbar strain and a 
noncompensable disability evaluation was assigned for the 
residuals of stress fractures, effective December 21, 2003.  

In an October 2006 rating decision, the RO granted the Veteran 
30 percent disability ratings for her migraine headaches and 
urinary tract infections, effective July 3, 2006.   And, in 
October 2009, the RO granted the Veteran an increased 20 percent 
disability rating for her lumbar strain, effective September 1, 
2009.  The Veteran has continued her appeal for higher disability 
ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's substantive appeal (VA Form 9), received in April 
2006, does not appear to be timely.  38 C.F.R. §§ 20.302- 20.306.  
The RO, accepted the substantive appeal as timely and, 
subsequently, issued a supplemental statement of the case in 
October 2006.  The United States Court of Appeals for Veterans 
Claims has ruled that, unless the RO closes the appeal pursuant 
to 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32 (2006), for 
failure to file a timely Substantive Appeal, that failure does 
not automatically deprive the Board of jurisdiction.  See 
Gonzales- Morales v. Principi, 16 Vet. App. 556 (2003).  In view 
of the foregoing, the Board will take jurisdiction of these 
claims.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claim for 
an increased disability evaluation for her residuals of stress 
fractures of the bilateral lower extremity.  So, regrettably, 
this claim is being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify her if further action is required 
on her part.


FINDINGS OF FACT

1.  On April 7, 2010, prior to the promulgation of a decision in 
the appeal of the Veteran's claim of entitlement to initial 
increased disability evaluations for urinary tract infections, 
the Board received notification from the appellant that a 
withdrawal of this appeal is requested.

2.  Throughout the rating period prior to September 1, 2009, the 
Veteran's lumbar strain is manifested by subjective complaints of 
pain and limitation of motion, but without demonstration of 
incapacitating episodes, requiring bedrest and treatment 
prescribed by a physician, and neurological impairment.  

3.  Throughout the rating period since September 1, 2009, the 
Veteran's lumbar strain is manifested by complaints of pain with 
limitation of motion, with no demonstration of incapacitating 
episodes, requiring bedrest and treatment prescribed by a 
physician, and neurological impairment.  

4.  Throughout the rating period on appeal, the Veteran's 
migraine headaches are characterized by attacks occurring at 
least once a month over the last several months, but are not so 
completely prostrating and prolonged as to be productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial increased disability 
evaluation for urinary tract infections, by the appellant, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial rating higher than 10 percent for 
lumbar strain have not been met for the period prior to September 
1, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2009).  

3.  The criteria for an initial rating higher than 20 percent for 
lumbar strain have not been met for the period since September 1, 
2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2009).  

4.  Prior to July 3, 2006, the criteria for an initial disability 
rating of 30 percent for migraine headaches, but no higher, have 
been met; the criteria for an initial disability rating higher 
than 30 percent for migraine headache have not been met during 
the entire appeals period.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  At 
the outset of her April 7, 2010, Board hearing the appellant 
indicated that she wished to withdraw her appeal of the issue of 
entitlement to initial increased disability evaluations for 
urinary tract infections.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to that issue and it is dismissed.


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post adjudication, content-
complying VCAA notice by letters, dated in April 2004 and 
December 2008.  Where, as here, service connection has been 
granted and initial rating has been assigned, the claim of 
service connection have been more than substantiated, the claim 
has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was intended 
to serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disabilities, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an initial 
higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
records, private medical records and afforded the Veteran VA 
examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of the award when the 
disability may have been more severe than at other times during 
the course of the appeal.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.  In evaluating musculoskeletal 
disabilities, the VA must determine whether pain could 
significantly limit functional ability during flare-ups, or when 
the joints are used repeatedly over a period of time.  See DeLuca 
8 Vet. App. at 206.  

Analysis

Lumbar Strain

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237 through 5243).  Under these relevant provisions, a 10 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain, 
Diagnostic Code 5242 for degenerative arthritis of the spine, and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may also be 
rated based on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  Note 
(1) defines an "incapacitating episode" as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so."  

a.  Prior to September 1, 2009

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent based on the general rating 
formula for disease or injury of the spine, effective September 
26, 2003, for Diagnostic Codes 5237 and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine between 30 and 60 
degrees, or ankylosis of the lumbar spine, is required in order 
for the Veteran to qualify for the next-higher 20 percent 
evaluation.  

Upon VA examination in February 2005, she had range of motion to 
70 degrees flexion, extension to 80 degrees, and 30 degrees 
lateral flexion and rotation.  The Veteran claimed additional 
limitation during flare-ups and there was no objective evidence 
of painful motion, spasm, weakness or tenderness noted.  There 
was no sensory or motor deficit and there were no incapacitating 
episodes in the last twelve months.  

On VA examination in July 2006, the Veteran had range of motion 
of the lumbar spine to 80 degrees forward flexion, extension to 
25 degrees, lateral bending to 25 degrees, and rotation to 25 
degrees.  Thus, applying the facts to the criteria set forth 
above, the Veteran remains entitled to no more than a 10 percent 
evaluation for her service-connected lumbar strain for the period 
prior to September 1, 2009 under the General Rating Formula for 
Diseases and Injuries of the Spine.

On VA examination in August 2009, there were no deformities or 
muscle spasms.  While sitting flexion was approximately 70 
degrees.  Extension, left and right lateral flexion and rotation 
were 30 degrees.  There was no range of motion limitation on 
repeated motion due to either pain, weakness or fatigue.  
Neurological examination was grossly normal.  

In concluding the Veteran is not entitled to a higher rating for 
her lumbar strain, at any time during the rating period prior to 
September 1, 2009, the Board has considered as well whether she 
has additional functional loss - beyond that objectively shown 
- due to her pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nonetheless, there is no indication in the record that her 
functional ability is decreased beyond the limitation of motion 
already shown on examination, even during flare-ups and when her 
symptoms are most problematic.  In particular, the July 2006 VA 
examiner found that there was no additional weakness, 
fatigability, lack of endurance, or additional loss of motion 
following repetitive use or during flare-ups.  In August 2009, 
there was no range of motion limitation on repeated motion due to 
either pain, weakness or fatigue.  As a result, her current 10 
percent rating adequately compensates her for the extent of her 
pain, including insofar as its resulting effect on her range of 
motion.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence demonstrates that the Veteran's neurologic evaluations 
at her VA examination in February 2005 are negative, and does not 
allow for a finding of neurologic manifestations of the Veteran's 
service-connected lumbar strain.  Thus, she is not entitled to a 
separate, compensable rating for neurologic manifestations of the 
disability at issue.

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a greater 
evaluation for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).



b.  Since September 1, 2009

There is a preponderance of the competent clinical evidence of 
record against an evaluation in excess of 20 percent for the 
disability at issue based on incapacitating episodes of 
intervertebral disc syndrome because the Veteran has not 
experienced incapacitating episodes.  Indeed, the record does not 
demonstrate any incapacitating episodes requiring bed rest by a 
physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against 
an evaluation in excess of 20 percent for the disability at issue 
based on the general rating formula for disease or injury of the 
spine.  On the September 2009 VA examination, the Veteran's 
lumbar strain was productive of forward flexion to 60 degrees, 
which was reduced to 40 degrees after three repetitions due to 
fatigue and lack of endurance, extension was to 30 degrees, which 
was reduced to 20 degrees after three repetitions, and rotation 
was to 30 degrees after three repetitions.  Sensation to pinprick 
was intact.  Likewise, there was no finding of favorable or 
unfavorable ankylosis of the entire thoracolumbar spine, and 
flexion of the thoracolumbar spine was not 30 degrees or less.  
Thus, applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 20 percent evaluation 
for her service-connected lumbar strain under the General Rating 
Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional 
functional impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  To the extent that the 
Veteran claims that her pain upon motion is the equivalent of 
limited motion, the Board finds that the Veteran's subjective 
complaints of pain have been contemplated in the current rating 
assignment, as the Veteran's current rating is based on her 
objectively demonstrated reduced motion.  The overall evidence 
reveals a disability picture most approximating a 20 percent 
evaluation, but no higher, even with consideration of whether 
there was additional functional impairment due to DeLuca factors.  
Thus, based on the analysis of those criteria set forth above, 
the Veteran remains entitled to no more than a 20 percent 
evaluation for the orthopedic manifestations of her service-
connected lumbar strain.  

With consideration of the provisions of Note (1) of the General 
Rating Formula for Diseases and Injuries of the Spine, the Board 
notes that there is no objective evidence of record for the 
entire rating period on appeal which demonstrates that the 
Veteran experiences any neurologic symptomatology.  The medical 
evidence does not demonstrate neurologic manifestations of the 
Veteran's service-connected lumbar strain.  Thus, she is not 
entitled to a separate, compensable rating for neurologic 
manifestations of the disability at issue.

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a greater 
evaluation for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).


Migraine Headaches

The Veteran's migraine headaches are currently rated pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  According to 
Diagnostic Code 8100, a noncompensable disability evaluation is 
warranted where there are prostrating attacks less frequently 
than one in 2 months over the last several months.  A 10 percent 
disability evaluation is assigned for prostrating attacks 
averaging one in 2 months over the last several months.  For the 
next higher 30 percent disability evaluation, there must be 
characteristic prostrating attacks occurring on average once a 
month over the last several months.  Accordingly, for a higher, 
50 percent disability evaluation to be warranted, there must be 
migraines with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Upon reviewing the rating criteria in relation to the evidence 
regarding the Veteran's migraine headaches, the Board finds that 
the Veteran's disability picture is most consistent with a 30 
percent disability evaluation for the entire rating period on 
appeal.  The evidence of record shows that on VA examination in 
April 2004, on private evaluation in February 2006 and in 
statements and testimony, the Veteran reported headaches as 
frequently as once or twice a week and up to 6 days per week.  
The Veteran consistently reports that she experiences photophobia 
and nausea, and that her headaches are not resolved by 
medication, although they are alleviated with rest.  VA neurology 
consult shows that in August 2007, she had migraine three to five 
days per week and most attacks were prostrating.  Her 
electroencephalogram in November 2007 was normal.  

On VA examination in September 2009, the examiner noted that the 
Veteran experiences frequent headaches and her most severe 
headaches may last up to two days.  The Veteran told the 
September 2009 VA examiner that she had quit her job as a school 
teacher due to the stress that it caused her.  During her Board 
hearing in April 2010, the Veteran testified that she quit her 
job as a teacher as her migraines affected her attendance, 
however she was working part-time in an office.  

In conclusion, the Board finds that the competent evidence of 
record shows that her symptomatology due to migraine headaches 
warrants a higher, 30 percent disability prior to July 3, 2006, 
however an evaluation higher than 30 percent during the entire 
period is not warranted as the evidence has not demonstrated that 
the Veteran has migraines with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a greater 
evaluation for more severe symptoms.  For these reasons, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).


ORDER

The appeal of the issue of entitlement to an initial compensable 
rating for urinary tract infections prior to July 3, 2006, and 
initial rating higher than 30 percent thereafter, is dismissed.

Prior to September 1, 2009, an initial rating higher than 10 
percent for lumbar strain is denied; since September 1, 2009 an 
initial rating higher than 20 percent for lumbar strain is 
denied.

Prior to July 3, 2006, the criteria for an initial disability 
rating of 30 percent for migraine headaches, but no higher, have 
been met, subject to the laws and regulations governing the 
payment of VA compensation; after July 3, 2006, the criteria for 
an initial disability rating higher than 30 percent for migraine 
headache have not been met.  


REMAND

In April 2010, the Veteran testified that her service-connected 
bilateral leg disability is getting worse and she is experiencing 
numbness and tingling sensations.  As the evidence suggests a 
material change in the disability, reexamination is needed under 
38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of her service-
connected residuals of stress fractures of 
the bilateral lower extremity.  The 
examiner should fully describe the 
impairment and comment on whether the 
Veteran has a knee or ankle disability that 
is slight, moderate or marked.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to her service-
connected residuals of stress fractures of 
the bilateral lower extremity.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Then, the RO should readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of all additional information 
obtained since issuance of the most recent 
supplemental statement of the case (SSOC), 
including evidence obtained as a result of 
this remand.  If the claim on appeal 
remains denied, the appellant and her 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MOYTRA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


